DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendments
	Applicant has amended claim 1 to remove “preventing” and add “at least one of the first and second bacterial preparations comprise uncultured fecal bacteria harvested from a stool of a healthy human donor”, as well as amended claims 65-67 and 74-76. Claims 83-86 have been canceled, while claims 87-90 have been added.
Hence, claims 64-72, 74-82, and 87-90 have been considered on the merits.

Claim Objections
RE: Claim objection
The minor informality in claim 64 has been corrected, thereby obviating the claim objection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

RE: Rejection of claims 64-74 under 35 U.S.C. 112 (pre-AIA ), first paragraph 
	Applicant has omitted the preventive aspect of claims 64-74. This is sufficient to overcome the rejection, which has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

RE: Rejection of claims 64-82 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody in view of Hlavka 
Applicant points out that claims 64 and 75 have been amended to require that at least one of the bacterial compositions comprise “uncultured fecal bacteria” from a healthy human donor. These amendments allegedly render the rejections moot because the cited prior art do not provide a combined use of two different bacterial preparations. 
Applicant’s argument has been fully considered but is found unpersuasive. The treatment method of Borody is based on the finding that Clostridium is effective in removing undesirable bacteria including species that cause the disorder, which allows subsequent recolonization of probiotic bacteria like Bacteroides and E. coli in the gastrointestinal tract. Two embodiments of a pharmaceutical composition are employed in said treatment method: (i) the first embodiment of the pharmaceutical composition comprises Clostridium; and (ii) the second embodiment comprises E. coli, at least one Bacteroides, and at least one other viable non-pathogenic or attenuated pathogenic microorganism. In one treatment method, treatment is achieved by administering a Clostridium-containing pharmaceutical composition (claims 29-30), followed by further administering at least one strain of viable non-pathogenic or attenuated pathogenic Bacteroides (claims 31-32). This treatment method involves two separate administering steps, thereby satisfying the requirement of administering to the subject “a second pharmaceutical composition comprising a second bacterial preparation” that is different from the bacterial preparation in a previously administered pharmaceutical composition (Bacteroides is not the same as Clostridium). And as set forth in the last office action, i.e, cultured), but it can also be derived from fresh feces of a disease-screened donor. Thus contrary to Applicant’s argument, Borody does teach that at least one of the bacterial preparation comprise “uncultured fecal bacteria from a stool of a healthy human donor”. Furthermore, there is no evidence demonstrating that the type of fecal bacteria (synthetic/cultured vs. derived from fresh feces) used in either the first or second composition, nor the order in which the two different types are administered, is critical to the claimed method.
The rejections are therefore deemed proper. But to address all claim amendments, the rejections of record have been replaced with modified rejections below. 

Modified rejections
Claims 64-72, 74-82, and 87-90 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borody (Pub. No. US 2004/0028689 A1) in view of Hlavka (Pub. No. US 2013/0045274 A1).
According to Borody, autistic children who were treated for irritable bowel syndrome (IBS) using a probiotic mixture not only improved their IBS but also progressively regressed their autistic features. These results suggest that the treatment for IBS can be extended to treatment of autism (par. [0014]).
Previously, the gut of a patient with a gastrointestinal conditions caused by abnormal bowel flora would have to be first purged of the abnormal bowel flora before it can be recolonized with Bacteroides and E. coli. Borody’s invention is based on the Clostridium species is incorporated in the therapy. Clostridium appears to be effective in removing bacterial species responsible for the underlying condition (par. [0023]). Subsequent use of probiotic bacteria like Bacteroides would lead to recolonization of the dysbiotic flora in the gastrointestinal tract.
Borody discloses a first embodiment of a pharmaceutical composition comprising viable non-pathogenic or attenuated pathogenic Clostridia (par. [0024]-[0025]), which can further comprise one or more additional viable non-pathogenic or attenuated pathogenic microorganisms selected from Table 1 (par. [0026]). The second embodiment of the pharmaceutical composition comprises viable non-pathogenic or attenuated pathogenic E. coli, at least one viable nonpathogenic or attenuated pathogenic Bacteroides, and at least one other viable non-pathogenic or attenuated pathogenic microorganism (par. [0030]). The first and second embodiments are derived from fresh homologous feces of a disease-screened donor, equivalent freeze-dried and reconstituted feces, or a synthetic fecal composition (par. [0032] and [0076]) that can comprise a liquid culture (par. [0035]). The pharmaceutical composition is preferably lyophilized, pulverized, and powdered (par. [0036]).
To treat a disorder associated with abnormal or abnormal distribution of microflora in a mammalian host’s gastrointestinal tract such as autism (par. [0060]) in an animal like human (par. [0049]), Borody teaches administering an effective amount of a the first or second embodiment of the pharmaceutical composition (par. [0047]). One particular method entails initially administering a composition comprising viable non-Clostridium (claims 29-30) and further administering at least one strain of viable non-pathogenic or attenuated pathogenic Bacteroides (claims 31-32). In a preferred method, about 1010 cells/dose are administered about 3-6 times per day for period sufficient to stabilize the gut flora (par. [0071]).  
Borody’s treatment method is comparable to the instant application’s methods for the following reasons:
Regarding claims 64 and 75: treating an animal like a human having a disorder such as autism by administering a composition comprising viable non-pathogenic or attenuated pathogenic Clostridium is analogous to “treating or preventing a disorder in a subject with an administered first pharmaceutical composition comprising a first bacterial preparation”, wherein “autism” is the elected species for “disorder”. 
Further administering the animal with at least one strain of viable non-pathogenic or attenuated pathogenic Bacteroides is equivalent to “administering to the subject a dose of a second pharmaceutical composition comprising a second bacterial preparation”.
The composition comprising Clostridium being different from the other administered composition comprising Bacteroides satisfies “wherein the first and second bacterial preparations are different”.
The bacteria in in the disclosed pharmaceutical composition being derived from disease-screened fresh feces of a donor is akin to the requirement that the second bacterial preparation comprises “at least one of the first and second bacterial preparations comprise uncultured fecal bacteria harvested from a stool of a healthy 
Borody is different from the claimed method in that the donor is not explicitly taught to be “healthy human”.
Despite this, Hlavka shows that fecal bacteriotherapy uses donor fecal sample from a human donor who is screened for communicable disease or pathogens (par. [0026]). Since this ensures that the human donor is healthy and that administration of the fecal sample would not result in the patient acquiring a disease or a pathogen from the donor, it would have been obvious for a person with ordinary skill in the art at the time of invention to specifically obtain feces from a healthy human. The obviousness of the instant claim is based on some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2143.01 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).
Claims 64 and 75 are thus obvious over Borody in view of Hlavka.
Regarding claims 65 and 76: the first and second embodiments of the disclosed pharmaceutical composition can be obtained from fresh homologous feces of a disease-screened donor. Bacteria from fresh feces are considered the same as uncultured fecal bacteria, thus this teaching is analogous to the requirement that the first bacterial preparation “comprises the uncultured fecal bacteria harvested from a stool of a healthy human donor”.

Regarding claims 67 and 74: the second bacterial composition is required to be “uncultured fecal bacteria harvested from a stool of a healthy human donor”. As stated above, Borody teaches that the bacteria in the pharmaceutical composition can be derived from fresh feces of a disease-screened donor. 
Regarding claims 68: the second bacterial composition is also stipulated to comprise “cultured bacteria”, which is read upon by Borody’s teaching that the bacteria can be a synthetic composition or liquid culture.
Regarding claims 69 and 79: the cultured bacteria are additionally required to comprise “one or more anaerobic bacterial strains”. This requirement is met by Clostridium being anaerobic bacteria.
Regarding claims 70, 77, and 80: the anaerobic bacterial strains are limited to strains from “the genus Bacteroides or from the phylum Firmicutes”, which is the same as the second administered composition comprising at least one viable non-pathogenic or attenuated pathogenic Bacteroides.
Regarding claims 71 and 81: Borody teaches that a preferred form of a synthetic fecal composition resembles healthy fecal flora which includes Bacteroides, Eubacterium, Fusobacterium, Propionibacterium, Lactobacillus, anaerobic cocci, Ruminococcus, E. coli, Gemmiger, Clostridium, Desulfomonas, Peptostreptococcus, and Bifidobacterium (par. [0034]). A person with ordinary skill in the art would have thus administered the Bacteroides in combination with Firmicutes bacteria like Eubacterium  KSR, 550 U.S. 398, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Regarding claims 72 and 82: the composition being lyophilized is the same as “at least one of the first and second bacterial preparations comprise lyophilized bacteria”.
Regarding claims 87-90: at least one of the first and second pharmaceutical compositions, or both of them, is/are additionally specified to be “orally administered”. Borody teaches formulating the disclosed pharmaceutical composition in a form suitable for oral administration such as enteric-coated capsules and powder for mixing with a food or drink (par. [0037]-[0046]). In a working example, a male patient was given oral bacteriotherapy (par. [0088]). It would have thus been obvious to administer the pharmaceutical compositions orally to the animal being treated.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

RE: Nonstatutory double patenting
Applicant contends that all double patenting rejections are moot based on the amended claims now reciting two different bacterial populations, wherein one comprises cultured bacteria and the other comprises uncultured fecal bacteria harvested from a stool of a healthy human donor.
The argument has been fully considered and is found unpersuasive. Although none of the U.S. patents disclose administering two different bacterial preparations specifically in which one comprises cultured bacteria and the other comprises uncultured fecal bacteria, the deficiency is met by Borody’s teachings. Borody found that Clostridium is capable of removing bacterial species that are responsible for an underlying condition or clinical disorder. By administering Clostridium first, followed by bacteria that primarily comprises the colon microbiota, the dysbiotic flora of a patient with gastrointestinal condition caused by abnormal bowel flora can be replaced and recolonized (par. [0023]). Accordingly, Borody discloses a treatment method comprising administering a pharmaceutical composition, wherein said composition can be derived from fresh homologous feces, freeze-dried and reconstituted feces, or is a synthetic fecal composition that resembles normal healthy human fecal flora (par. [0034]). A person with ordinary skill in the art would have recognized that the type/source of the bacteria in the pharmaceutical composition can be uncultured or cultured with reasonable expectation that the method would successfully treat a disorder in a subject.
Thus, the claims of the U.S. patents are considered obvious in light of Borody’s teachings. The rejections of record have been modified to address the new limitations.

Modified rejections
Claims 64-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,460,648 in view of Borody (Pub. No. US 2004/0028689 A1) and Hlavka (Pub. No. US 2013/0045274 A1).
The U.S. patent discloses a method for the treatment of a chronic disorder associated with the presence of an abnormal or an abnormal distribution of microflora in the gastrointestinal tract of a mammalian host, wherein the chronic disorder includes irritable bowel syndrome. In one embodiment, the irritable bowel syndrome is associated with autism.
The disclosed method comprises administering an effective amount of a composition comprising viable nonpathogenic or attenuated pathogenic microorganisms for a time period sufficient to displace the existing microflora. The composition comprises at least two Clostridia selected from: Clostridium bifermentans, C. butyricum, and C. innocuum; at least one Bacteroides selected from Bacteroides fragilis, B. thetaiotamicron, and B. uniformis; and E. coli. In other embodiments, the method further comprises administering Peptostreptococcus productus or viable non-pathogenic or attenuated pathogenic Bifidobacterium. 
The claims of the U.S. patent are different from the instant application in that the disclosed method only entails providing the composition in the form of a liquid culture and does not specify the source of the microorganisms.
Clostridium being found capable of effectively removing undesirable bacteria including species that are responsible for an underlying condition, which allows recolonization by crucial major colonic bacteria like Bacteroides and E. coli. One embodiment of the treatment method comprises administering a pharmaceutical composition containing viable non-pathogenic or attenuated pathogenic Clostridium, and further administering at least one strain of viable non-pathogenic or attenuated pathogenic Bacteroides. The bacteria used in the treatment method can be provided in the form of liquid culture or derived from fresh feces of a disease-screened donor. Based on Borody’s teachings, one with ordinary skill in the art at the time of invention would have modified U.S. patent’s method by administering a composition comprising at least two Clostridium bacteria that are cultured or derived from fresh feces, and then administering Peptostreptococcus productus or viable non-pathogenic or attenuated pathogenic Bifidobacterium that are also either cultured or derived from fresh feces. 
Furthermore, Hlavka shows obtaining fecal bacteria for use in bacteriotherapy from a healthy human donor is known in the art. A person with ordinary skill in the art would have derived bacteria from a fecal sample of a healthy human and expect that autism associated with irritable bowel syndrome would be successfully treated. Combining prior art elements according to known methods to yield predictable results is the rationale supporting obviousness.

Claims 64-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,737,574 in view of Borody (Pub. No. US 2004/0028689 A1).
U.S. patent 9,737,574 is drawn to a method of treating autism in a subject having autism and a gastrointestinal symptom by administering to said subject an amount of a pharmaceutical composition effective for treating a symptom of said autism. The pharmaceutical composition is defined as comprising viable non-pathogenic or attenuated Clostridium, which is provided by either: microflora of a disease screened fresh feces; reconstituted feces comprising cultured viable non-pathogenic or attenuated microorganisms and resembling normal healthy human fecal flora; or a synthetic fecal composition of predetermined flora in proportional content that resembles a normal healthy human fecal flora.
What differentiates the U.S. patent is that only one of the different embodiments of the pharmaceutical composition is administered. 
Regardless, Borody teaches administering at least one strain of viable nonpathogenic or attenuated pathogenic microorganism such as Bacteroides in addition to administering a Clostridium bacterial species for a period of time sufficient to displace the existing microflora (ex. claims 29-31) as a means of treating autism in a subject. A person with ordinary skill in the art would have recognized that the first administration step aims to remove undesirable bacterial species and the second step aims to recolonize the gastrointestinal tract of the patient with Bacteroides. Borody also teaches that said bacteria can be obtained from disease-screened fresh homologous feces or synthetic fecal composition that resembles healthy human fecal flora, which can be in Bacteroides that is cultured or derived from fresh feces and predict that this extra step would help treat autism. Obviousness is based on the rationale that combining prior art elements according to known methods would yield predictable results.

Claims 64-82 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,867,858 in view of Borody (Pub. No. US 2004/0028689 A1).
The U.S. patent is directed to a method for treating a gastrointestinal disorder in a subject, said method comprising orally administering to said subject a pharmaceutical composition that comprises donor-derived microflora. The microflora comprises non-pathogenic Clostridium and does not comprise Lactobacillus and/or Bifidobacterium. In an embodiment, the microflora consists essentially of a selected group of fecal bacteria. One aspect of the method is that it improves autistic symptoms exhibited by the subject.
The U.S. patent does not include administering a second microflora-containing pharmaceutical composition. But as discussed above, Borody discloses an autism treatment method that involves more than one step of administering a viable nonpathogenic or attenuated pathogenic bacteria. Aside from administering Clostridium,  at least one strain of viable nonpathogenic or attenuated pathogenic microorganism such as Bacteroides is also separately administered. Moreover, the bacteria can be derived from fresh homologous feces of a disease-screened donor (uncultured fecal Bacteroides that can be uncultured or cultured to the U.S. patent’s method and expect such addition would aid in the treatment of autism. Id.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone number is (571)272-6224. The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651